White, P. J.
In Pennington v. The State, 11 Texas Ct. App., 281, it was held that “though a convicted defendant has a right of appeal in any criminal action, yet he is not convicted until final judgment is rendered against him.” If, therefore, the record, on appeal, shows no final judgment in the trial court against the appellant, the appeal will be dismissed by this court.
Article 791, Code of Criminal Procedure, prescribes the requisites of a final judgment in a felony case, and the judgment entry must be in substantial compliance with these requirements. In the case before us, there is no declaration in the judgment that “the defendant is adjudged guilty of the offense as found by the jury.”
The motion of the Assistant Attorney General to dismiss this appeal for want of a final judgment is sustained, and the appeal dismissed.

Appeal dismissed.

Opinion delivered January 20, 1883.